Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Gass on 3-10-22.
The application has been amended as follows: 


1.	(Currently Amended) A district communication system, comprising: 
a district server configured to manage a campus communication system located within a district location managed by the district server; and
a district network configured to communicatively couple the campus communication system and the district server; 
wherein the campus communication system comprises:
	a network switch configured to integrate communication equipment associated with the campus communication system; [[and]]
	a campus controller; and
	room equipment for a plurality of rooms within a campus associated with the campus communication equipment, wherein, for each room of the plurality of rooms, the room equipment comprises a room controller, a speaker, one or more switches, and a status light indicator; 
	[[a]] wherein the campus controller is configured to: 
		receive an emergency drill configuration of a user configurable list of actions in an ordered list of steps from the district server;
receive a signal to begin an emergency drill defined by the emergency drill configuration;
control the room equipment for each of the plurality of rooms to perform one or more actions defined in the emergency drill configuration; 
receive, from the room equipment for each room of the plurality of rooms, data related to initiation and termination of the one or more actions in the emergency drill configuration; 
record the data received from the room equipment for each room of the plurality of rooms as flags set in response to the one or more actions being performed when the emergency drill is performed; and
send a report of the flags to the district server





6.	(Currently Amended) The system of claim 1, wherein the communication equipment further comprises:
one or more status lights coupled to the network switch and controllable by the campus controller;

one or more auxiliary Input/Output (aux IO) modules coupled to the network switch and configured to actuate a relay and controllable by the campus controller; and
one or more message boards coupled to the network switch and controllable by the campus controller.  


8.	(Currently Amended) A method for performing an emergency drill at a campus communication system communicatively coupled to a district server via a district network, wherein the campus communication system comprises: a network switch configured to integrate communication equipment associated with the campus communication system; a campus controller; and room equipment for a plurality of rooms within a campus associated with the campus communication equipment, wherein, for each room of the plurality of rooms, the room equipment comprises a room controller, a speaker, one or more switches, and a status light indicator, wherein the campus communication system is managed by the district server to configure the campus controller to perform the method comprising:
receiving an emergency drill configuration of a user configurable list of actions in an ordered list of steps from a district server;
receiving a signal to begin an emergency drill, wherein the emergency drill comprises one or more actions to be performed by the campus communication system, and the one or more actions are defined in the emergency drill configuration;
controlling the room equipment for each of the plurality of rooms to perform the one or more actions defined in the emergency drill configuration
receiving, from the room equipment for each room of the plurality of rooms, data related to the initiation and termination of the one or more actions in the emergency drill configuration;
the data received from the room equipment for each room of the plurality of rooms as flags set in response to the one or more actions being performed when the emergency drill is performed; and
sending a report of the flags to the district server




12.	(Currently Amended) The method of claim 8, further comprising receiving an indication at the campus controller that 

13.	(Currently Amended) The method of claim 12, further comprising relaying, by the campus controller, the indication that all people have been evacuated from the room to the district server, wherein the indication is based on a call switch signal from the one or more switches 


14.	(Currently Amended) A campus communication system communicatively associated with a campus and coupled to a district sever through a district network, the district server controls operation of the campus communication system via signaling through the district network, the campus communication system comprising:
a network switch configured to integrate communication equipment associated with the campus communication system; 
a campus controller; and
room equipment for a plurality of rooms within a campus associated with the campus communication equipment, wherein, for each room of the plurality of rooms, the room equipment comprises a room controller, a speaker, one or more switches, and a status light indicator; 
	[[a]] wherein the campus controller is configured to: 
		receive an emergency drill configuration of a user configurable list of actions in an ordered list of steps from the district server;
receive a signal to begin an emergency drill defined by the emergency drill configuration;
control the room equipment for each of the plurality of rooms to perform one or more actions defined in the emergency drill configuration
receive, from the room equipment for each room of the plurality of rooms, data related to the initiation and termination of the one or more actions in the emergency drill configuration; and
record the data received from the room equipment for each room of the plurality of rooms as flags set in response to the one or more actions being performed when the emergency drill is performed; and
send a report of the flags to the district server




17.	(Canceled) 


further comprises:
one or more status lights coupled to the network switch and controllable by the campus controller;
one or more speakers coupled to the network switch and controllable by the campus controller;
one or more auxiliary Input/Output (aux IO) modules coupled to the network switch and configured to actuate a relay and controllable by the campus controller; and
one or more message boards coupled to the network switch and controllable by the campus controller.  


25.	(Currently Amended) The system of claim 1, 

wherein the report comprises a time when the emergency drill is performed [[,]] and 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach the combination of features which include all the recited equipment in each room along with the campus controller which receives flags of the actions performed by the equipment in each room and then provides all the flagged data of the emergency drill to a district server, as now recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/STEVEN S KELLEY/Primary Examiner, Art Unit 2646